Mb. Chibe Justice HeRhandez
delivered the opinion of the court.
On May 8, 1918, the Municipal Court of Patillas approved the possessory title of Francisco Echevarría Altuna to a house which he had huilt on a lot belonging to the said municipality which was recorded in the Registry of Property of Guay am a, and ordered that his title he recorded in said registry without prejudice to the better rights of third persons and that the original record of the proceeding should be delivered to the interested party for that purpose.
The registrar of Guayama refused to record the judgment for the following reasons stated in his decision of May 24: (1) Because it does not appear from said record that the original process for' summoning the adjoining owners and the district attorney was returned to the clerk of the municipal court for the information of the judge as to whether they had been duly summoned. (2) Because there is nothing to show that the district attorney was summoned or that the summons was served at a certain time and place, or that the server delivered a copy of the summons to the adjoining owners, indorsing thereon the date and place of service and signing it. (3) Because it does not appear from the record that the municipality of Patillas duly authorized the building of the house. The facts that the decision is not final and is not certified to by the clerk of the court are assigned as curable defects.
*248That decision, is submitted to our consideration in an administrative appeal taken therefrom.
In the ease of Pérez de Tudela v. Registrar of Humacao, 23 P. R. E. 623, we said:
“As to the failure to show that the owners of the adjoining lands were summoned, we will say that the law only requires that they shall be summoned, but we do not know of- any provision of law, nor has any been cited by the registrar, which requires that the summons shall be attached to the proceedings. In the present case the affidavit of the person who summoned the adjoining owners is attached to the proceedings, thus showing that the statutory requirement was complied with.”
That doctrine is applicable to the present case and is based on the fact that in summoning the adjoining owners it is not sought to acquire jurisdiction over the persons summoned, but to comply with a statute, and this was sufficiently shown by the affidavit of the person who summoned the adjoining owners, the said affidavit being attached to the record. Quiñones v. Registrar of San Germán, 23 P. R. R. 545.
ISecthm 328 of the Act to regulate the introduction of evidences in civil proceedings, approved March 9, 1905, provides that an affidavit may be used, among other purposes, to prove the service of a summons in an action or special proceeding, and that statute is applicable to the summoning of the adjoining owners in a possessory title proceeding.
We ratify our decision in the case of Pérez de Tudela v. Registrar of Humacao, supra, notwithstanding our subsequent decision in the case of Delgado v. Registrar of Humacao, 25 P. R. R. 450. The district attorney should be heard in a possessory title proceeding and his intervention will be limited to a determination of whether it is conducted according to the formalities of law, as provided by article 390 of the Mortgage Law, The district attorney intervened *249and was heard in this case, for the district attorney of Ghia-yama stated in writing that he had no objection to the approval of the proceeding, as it had been conducted with dm. regard to the formalities of law.
Although it does not appear from the record that the municipality of Patillas authorized the building of the house, we fail to see that this was necessary; but if it were, the omission wás supplied by summoning the mayor of Patillas as the representative of the municipality and by his affidavit to the effect that he did not oppose the proceeding and thr> the house belonged to the petitioner because he had built it with his own money.
As to the curable defects assigned in the decision appealed from, the first, that the judgment' of approval was not final, does not exist, for the said 'judgment was final from its date for the reason that no objection was made to the approval of the proceeding (Quiñones v. Registrar of San Germán, supra), and the second, that the judgment was not certified to by the clerk of the court, must be sustained, fo-it is signed only by the municipal judge and as there was a clerk of the said court, it is clear that he should have certified to it. Pérez de Tudela v. Registrar of Eumacao, supra. The appellant admits the said defect in his brief.
For the reasons stated the decision appealed from is reversed and the registrar ordered to record the proceeding with the curable defect last mentiond.

Reversed and record ordered with curable defect.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.